 

Coase771 2ecu0O9 8B8Ci DosumRehP1 Filed] QAOH RA) 2P agggeo Bt 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee nrr=nre

Michael Senitta, Jr., et al., PUREE Beka re ee

Plaintiffs,
Case No. 7:19-cv- oN Ph a

Vi

Ford Motor Company, [ale 7 Keine “yp a A
ee 4
: \ U4 fe eg
Defendant. ~ (be °\ ve | we

Ye ,
a ga _ 4 ; } = iv , Ny afte?
hos “ph y yet gods : vt

JOINT MOTION FOR STAY /\ Why pw i
a Ae
Plaintiffs and Defendant Ford Motor Co. (“Ford”) (collectively, the Parties”) \fY:

qu
be

 

 

{)
hereby move the Court to stay this matter for a period of three (3) months due to as ey

Coronavirus Disease 2019 (“COVID-19”) outbreak, or in the alternative request a Vig

telephonic status conference to discuss a schedule for briefing a Rule 12(b)(6) vy,

a

i
motion. In support thereof, the Parties state as follows: ye o
L, This matter arises out of the recall of Ford vehicles containing allegedly e \
wre yw
defective airbag inflators manufactured by Takata Corporation (“Takata”). VY v

ds Plaintiffs are all allegedly owners of Ford vehicles containing the fon

XY

allegedly defective airbag inflators who opted out of the class action settlement el Ue if

Craig Dunn, et al. v. Takata Corp., et al., No. 1:14- cv-24009 (S.D. Fla.) (the ef
\

tA |
“Economic Loss Class Action’). 4 a ue

Pri
Upiler SG

 
Cagse! 7h Pou AEs 88s OSHIP 1 Fil PARAL 20P ASE ge F BF 5

3. Plaintiffs seek relief on an individual basis and allege only economic
damages.

4, Plaintiffs are all represented by Lemberg Law in this case and 29
substantially similar cases across the country.

5. Since 2014 proceedings related to the airbag inflators manufactured by
Takata had been consolidated before the Southern District of Florida in the multi-
district proceeding captioned /n Re Takata Airbag Product Liability Litigation,
MDL No. 2599, Master File No. 15-2599-MD-FAM (the “Takata MDL”).

6. This action along with the others had been transferred into the Takata
MDL by order of the JPML.

7. Following transfer, the parties briefed Ford’s motion to dismiss, but the
Court did not issue a decision on the motion.

8. On January 21, 2020, Ford filed a motion for suggestion of remand for
this case and other cases such as this, arguing, among other things, that remand of
all cases out of the MDL to their home districts was appropriate because common
liability discovery as to Ford was complete and all remaining tasks were case-
specific. The Southern District of Florida granted Ford’s motion for suggestion of
remand, and entered an order suggesting remand of this matter on March 3, 2020.

9, On March 4, 2020, in light of the suggestion of remand, the Southern

District of Florida entered an order denying Ford’s pending motion to dismiss

 
Cagge’ 7: 9oru08d88e-0M OosumiRehP 1 Filed OAR) 2P apageS af 5

without prejudice, noting that Ford could refile the motion to dismiss following
remand.

10... On March 13, 2020, the JPML remanded this matter to its home court.

11. On March 11, 2020, the World Health Organization declared COVID-
19 a global pandemic. On March 13, 2020, the President of the United States
proclaimed that the COVID-19 outbreak constitutes a national emergency. In an
effort to decrease the spread of the disease, travel has been restricted by
governmental entities and businesses and social distancing has been recommended
by the Centers for Disease Control (“CDC”). In addition, many states, including
Michigan where Ford is headquartered, and Connecticut, where Lemberg Law is
headquartered, have implemented stay-at-home orders prohibiting residents from
leaving their homes, with few limited exceptions.

12. In furtherance of these efforts and to the minimize the risk to its
employees and business, much of Ford’s workforce is working remotely until further
notice, with a few business-critical functions being handled by small teams of people
around the country. Further, Ford has instituted a travel ban restricting its employees
from all business air travel, internationally and in-country, with few exceptions, and
is prohibiting visitors, including outside counsel, at business facilities. Although
these efforts are important to address the safety of individuals and mitigate against

the spread of disease, they also result in Ford’s workforce not having access to or

yd

 
Qaase771 Pocw09d B88Ciu OoeeunnahO1 FiledeetOlsa)2 cP agg Of Bf 5

the same access to equipment, documents and information and personnel necessary
to perform certain essential functions, and which are needed to adequately prepare
its defense in this case.

13. In addition, litigating this case, as well as the 29 other parallel
proceedings, will require extensive travel for, at minimum, hearings, client and
witness meetings, depositions, and vehicle inspections. None of these critical tasks
can be performed at this time.

14. ‘In light of this, and because of the ongoing worldwide pandemic, the
Parties request a three-month stay of this case. No scheduling order has been issued
yet and this case has not been set for trial so no deadlines will need to be altered and
no party will be prejudiced.

15. Inthe alternative, the Parties request a telephonic status conference with
the Court to discuss a briefing schedule for Ford’s forthcoming motion to dismiss

the Amended Complaint.

Dated: April 15, 2020 Respectfully submitted,

/s/ James S. Dobis

James S. Dobis, Esq.

DOBIS, RUSSELL & PETERSON, P:C.
326 South Livingston Avenue
Livingston, New Jersey 07039

Tel. 973-740-2474/Fax. 973-740-2484
jdobis@drp-law.com

Counsel for Ford Motor Company

4

 

 
Cased 29g N0d98C tim Dpsamnah? 1711441 04/4.0/2)2 7 apa Gers St 5

and

/s/ Sergei Lemberg

Sergei Lemberg, Esq.
LEMBERG LAW, L.L.C.
43 Danbury Road

Wilton, CT 06897
Telephone: (203) 653-2250
Facsimile: (203) 653-3424
slemberg(@wlemberglaw.com

Counsel for Plaintiffs

 
